EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a continuation of application 16/225,212 issued 04/21/2020 as patent 10,630,342.    
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael S. Cuviello Reg. No. 59, 255 on 02/24/2021

Pending claims 1-22 allowed.
Claims 1, 3, 4, 6, 7, 9-11, 14, 16-20 and 22 are amended as follows:    

1. (Currently Amended) An apparatus comprising: 
a first terminal and a second terminal;
a first impedance circuit forming a current path between the first terminal and the second terminal;  
at least one of:
a first inductor connected in series with the first impedance circuit, or 
a first capacitor connected in parallel with the first impedance circuit; and
	a transceiver connected to the first terminal and the second terminal, and based on at least one of a communication parameter of the first impedance circuit and a level of current in the 

2. (Original) The apparatus of claim 1, wherein the communication parameter comprises at least one of: 
a resonant frequency of the first impedance circuit, a quality (Q) factor of a resonance corresponding to the resonant frequency, a bandwidth (BW) of the first impedance circuit, a resistance of a resistor in the first impedance circuit, or an impedance of the first impedance circuit.

3. (Currently Amended) The apparatus of claim 1, wherein the first impedance circuit comprises a second inductor, a second capacitor, and a first resistor connected in parallel.

4. (Currently Amended) The apparatus of claim 3, further comprising:
	a second impedance circuit connected between the first terminal and the second terminal, wherein the second impedance circuit is in series with the first impedance circuit, and comprises a third inductor, a third capacitor, and a second resistor connected in parallel.

5. (Original) The apparatus of claim 4, wherein the second impedance circuit is configured to provide an impedance configured to mitigate an absorption and an attenuation of a transmitted signal from a second transceiver.  

6. (Currently Amended) The apparatus of claim 4, further comprising  a resonant frequency of the second impedance circuit, 

7. (Currently Amended). The apparatus of claim 1[[21]], further comprising:
one or more sensors configured to sense: 
the level of current in the current path, and 
the communication parameter of the first impedance circuit; and


8. (Original) The apparatus of claim 7, wherein the transceiver, based on the supply of the operating power, is configured to change a capacitance of a capacitor of the first impedance circuit.    

9. (Currently Amended) The apparatus of claim 1, further comprising one or more sensors configured to sense a resonant frequency of the first impedance circuit, wherein the transceiver is further configured to transmit onto the current path or receive from the current path, the signal at a frequency responsive to [[a ]] the resonant frequency of the first impedance circuit sensed by the one or more sensors.

10. (Currently Amended) A method comprising:
measuring, by one or more sensors, a communication parameter of a first impedance circuit connected in a current path between a first terminal and a second terminal, wherein at least a first inductor is connected in series with the first impedance circuit or a first capacitor is connected in parallel with the first impedance circuit; 
sensing, by the one or more sensors, a level of current [[of a]] in the current path; and
	based on the communication parameter and the level of current and by a transceiver connected to the first terminal and the second terminal, transmitting onto the current path or receiving from the current path, signals.	

11. (Currently Amended) The method of claim 10, wherein the first impedance circuit comprises a second inductor, a second capacitor, and a first resistor connected in parallel.

12. (Original) The method of claim 10, wherein the communication parameter comprises at least one of: 
a resonant frequency of the first impedance circuit, a Q factor of a resonance corresponding to the resonant frequency, a bandwidth (BW) of the first impedance circuit, a 

13. (Original)  The method of claim 10, further comprising: 
reducing, with the first impedance circuit, an absorption and an attenuation of transmitted signals from a second transceiver. 

14. (Currently Amended) The method of claim 10, further comprising:
 supplying, by an auxiliary power circuit and based on [[a]]the level of current in the current path, an operating power to the transceiver, to control the transmitting onto the current path or the receiving on the current path, the signals.

15. (Original) The method of claim 14, wherein the auxiliary power circuit is independent from a power source driving a current in the current path; and 
wherein the signals have frequencies that are based on resonant frequencies of the first impedance circuit sensed by the one or more sensors.

16. (Currently Amended). A method comprising forming a current path by:
connecting a first impedance circuit to a first terminal and a second terminal; 
connecting at least:
a first inductor in series with the first impedance circuit, or 
a first capacitor in parallel with the first impedance circuit; and 
	connecting a transceiver between the first terminal and the second terminal, wherein the transceiver, based on at least one of a communication parameter and a level of current in the current path, is configured to transmit onto the current path or receive from the current path, a signal. 

17. (Currently Amended). The method of claim [[23]]16, wherein the communication parameter of the first impedance circuit comprises at least one of: a resonance of the first impedance circuit, a Q factor of the resonance, a bandwidth (BW) of the first impedance circuit, a resistance of a 

18. (Currently Amended) The method of claim 16, wherein the first impedance circuit comprises a second inductor, a second capacitor, and a first resistor connected in parallel.
		
19.  (Currently Amended) The method of claim 16, further comprising:
connecting a second impedance circuit between the first and second terminals, wherein the second impedance circuit comprises a third inductor, a third capacitor, and a third resistor connected in parallel, 
wherein the second impedance circuit is connected in series with the first impedance circuit; and 
wherein each of the first impedance circuit and the second impedance circuit provides an impedance for mitigating an absorption and an attenuation of transmitted signals from other transceivers. 

20.  (Currently Amended) The method of claim 16, further comprising:
	connecting an auxiliary power circuit to the transceiver, wherein the auxiliary power circuit, based on the level of current, is configured to supply an operating power to the transceiver for controlling the transmitting onto the current path or the receiving on the current path, the signal.


21. (Previously Presented)  The apparatus of claim 1, further comprising:
one or more sensors configured to sense:
the level of current in the current path, and 
the communication parameter of the first impedance circuit. 

22. (Currently Amended)  The method of claim 16, further comprising:
connecting one or more sensors between the first terminal and the second terminal, wherein the one or more sensors are configured to sense:
		the communication parameters of the first impedance circuit; and 
the current path between the first terminal and the second terminal.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643